COOK, Judge
(dissenting):
In my judgment the majority misapprehend and misapply the rules of law applicable to the right of a party to interview a witness before trial. In the federal civilian criminal courts the Government is not required to disclose the names of its witnesses,1 and the rules make “no provision for the granting of an order requiring the Government witness to submit to an interview before trial.” 3 Orfield, Criminal Procedure under the Federal Rules, sec. 26:147 (1966). The courts in some states have, for varying reasons, ordered that an interview be allowed of persons under their jurisdiction, but they, too, “will not ordinarily order an unwilling witness to submit to an interview.” Hagan, Interviewing Witnesses in Criminal Cases, 28 Brooklyn L.Rev. 207, 225 (1962). Military law is much more generous than the civilian law in this area, but the *163accused did not use the means open to him, which alone justifies denial of any relief to him on this appeal. State v. Clark, 125 Kan. 791, 266 P. 37 (1928). In any event, in my opinion, there was no error and no possibility of prejudice to the accused.
Unlike the civilian law, military law grants the accused the right to compel any person to submit to pretrial inquiry. The right to compel presence and require response outside the courtroom, however, exists only in the following situations, none of which is involved in this case:
(a) At a hearing conducted by an investigating officer under Article 32. There was no Article 32 hearing here.
(b) For a disposition, as provided by Article 49, Uniform Code of Military Justice, 10 U.S.C. sec. 849. The accused made no request before trial, or at trial, to depose McElroy as a witness.
(c) As to a person appearing at trial as a witness, who was not previously interviewed and whose probably testimony is not known, the accused has the right to a suitable continuance to enable him to question the witness before he testifies. See United States v. Ledbetter, 2 M.J. 37, 52 (C.M.A. 1976)(Cook, J., concurring in part and dissenting in part).
Two cases, United States v. Iturralde-Aponte, 1 M.J. 196 (C.M.A.1975) and United States v. Enloe, 15 U.S.C.M.A. 256, 35 C.M.R. 228 (1965), bear on the issue before us. Neither case held that a person available to be interviewed in advance of testifying at trial could not refuse to be questioned when outside the courtroom. In Iturralde-Aponte, the question was the denial of a request for the attendance of a witness for trial, as provided by Article 46, UCMJ, 10 U.S.C. sec. 846; consequently, that case does not involve the right to interview a witness outside the courtroom. In the Enloe case, the Court held that it was improper to prevent the accused from interviewing a witness without the presence of trial counsel. The Court expressly noted it was “not confronted with the problem whether any court or officer has the authority to compel any witness, as an individual, to submit to a pretrial interview.” Id. at 261-62, 35 C.M.R. at 233-34. As to that problem, it cited a number of cases, including Dicks v. United States, 253 F.2d 713 (5th Cir. 1958). Dicks held “there was no error in denying defendant’s request to the [trial] court to compel named witnesses to talk with appellant’s counsel before he put them on the stand.” Id. at 715.
Earlier, I observed that no rule exists in the federal or state courts under which a witness can, before trial, be compelled to submit to questioning by defense counsel. At trial, trial counsel alluded to that circumstance and questioned whether the military judge could order McElroy, who was in protective custody because he had “heard that people . . . [were] out to get” him, to submit to examination by defense counsel outside the courtroom. Defense counsel conceded McElroy told him in a telephone conversation that he “would not discuss” various matters as to which defense counsel wanted to question him.2 That McElroy declared his refusal to be examined in a telephone conversation with counsel did not make it any the less a refusal. In my dissent in United States v. Johnson, 4 M.J. 92 (C.M.A.1977), I pointed out that a “communication ... by telephone is as consequential as communication in person.” I believe McElroy’s telephonic declaration constituted sufficient notice to defense counsel of his unwillingness to be questioned by him outside the courtroom.
I know of no rule of law or judicial policy that requires a witness’ refusal to be questioned by counsel to a party to be made only in a face-to-face meeting with counsel. *164I know of no sound reason to impose such a 'requirement- upon the witness, especially one who is, as McElroy was, at a place removed from the place of trial.3
The accused had means to compel McElroy to appear and submit to examination. Trial counsel represented, and defense counsel did not deny, that the defense never made any request for McElroy’s production as a witness. More importantly, defense counsel admitted trial counsel had told him that if he would “ ‘just request Airman McElroy as a witness, then that will solve the problem,’ ” because “McElroy would be provided.” Nevertheless, defense counsel rejected that course; he said he did so because he believed it would be improper to request as a witness a person who had said “he wouldn’t answer any questions.” Under no view of the record does it appear that the accused asserted the right to avail himself of any of the means provided by law to require McElroy to submit to questioning by defense counsel in preparation for possible cross-examination of McElroy as a potential government witness.4
Two other aspects of the defense arguments at trial in regard to McElroy require mention. The principal thrust of the defense contentions was that McElroy was an adverse witness, and the denial of a face-to-face interview with him amounted to a denial of “the right of confrontation.” As McElroy did not appear as a government witness, this aspect of the defense claim is patently without merit. Secondarily, McElroy was described as a witness who could contribute to a possible defense of entrapment. This contention also has a double aspect.
First, the defense contended generally that the Government had received information from McElroy that might be favorable to the accused’s defense. See Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). The nature of the allegedly favorable matter was never disclosed. All the evidence is to the effect that there was no such favorable material. The Government had turned over to defense counsel a copy of a statement McElroy had made to OSI agents and extracts of other agency material on McElroy; trial counsel represented, without challenge by defense counsel, that all material that had come to his attention was not “exculpatory,” and that if he had such material he would have immediately released it to defense counsel; and finally, although disclaiming certitude, defense counsel admitted he had “an idea” of what McElroy might testify to if he were called as a witness. In light of these circumstances, the Brady aspect of the accused’s contention has no merit.
The contention that McElroy could contribute to a defense of entrapment as a defense witness is equally without merit. The information defense counsel wanted from McElroy, which he deemed “crucial” to the defense of entrapment, was whether McElroy had “provided information in the past for money . . . [and whether he] had been paid,” for what defense counsel described as “this setup” of the accused.5 Several times, the trial judge commented on the “irrelevance” of affirmative answers *165to these questions to a possible defense of entrapment. I agree with his assessment of the information sought by counsel. In any event, if the accused wanted McElroy as a defense witness at trial, he could have asked for him. He did not. I cannot transmute his inaction into error on the part of the trial judge.
The record completely establishes accused’s guilt of the offenses charged, and discloses no error to justify setting aside the conviction. I would affirm the decision of the Court of Military Review.

. Soper v. United States, 220 F.2d 158, 159-60, 15 Alaska 475 (9th Cir. 1955), cert. denied, 350 U.S. 828, 76 S.Ct. 58, 100 L.Ed. 739 (1955).


. Although defense counsel purported not to know that the person to whom he spoke was McElroy, there is substantial evidence from which the trial judge could properly find that the person who spoke to defense counsel was, in fact, McElroy.


. As noted earlier in the text, McElroy was in “protective custody.” As a protective measure, he had been formally transferred to another station.


. Standing alone, some language in one of the numerous shifting arguments of defense counsel might be capable of being construed as a request to depose McElroy. However, in context of the immediate argument, and the other arguments on different aspects of the general attempt to obtain an interview with McElroy, what emerges is not ineptness of language, but a substantive declaration that the defense did not want a meeting with McElroy that would require the presence of trial counsel; he desired only a meeting “alone” with McElroy so he could “probe perhaps in a less adversary manner.” Consequently, the issue is solely whether an accused is entitled to a face-to-face interview with a witness, even if the witness has informed him he does not wish to be questioned on matters of interest to the defense.


. McElroy had introduced an undercover agent to the accused, but he was not a witness to any of the three subsequent transactions between the agent and the accused.